UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5181



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ARMEN MAXWELL SHOWALTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Samuel G. Wilson, District
Judge. (CR-00-59-SGW; CR-00-68-SGW)


Submitted: September 26, 2006              Decided: October 2, 2006



Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy V. Cargill, MAGEE, FOSTER, GOLDSTEIN & SAYERS, Roanoke,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
Jean B. Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Armen Maxwell Showalter appeals from the revocation of

his probation.          On appeal, he challenges the sufficiency of the

evidence supporting the revocation.                 We affirm.

            Probation may be revoked when the court determines that

a condition of probation has been violated and that the violation

warrants revocation.          Black v. Romano, 471 U.S. 606, 611 (1985).

Revocation is discretionary, and the court need only be “reasonably

satisfied”       that   the   terms    of    release    were   violated.         United

States v. Cates, 402 F.2d 473, 474 (4th Cir. 1968).                    The revocation

order may be reversed only if the district court abused its

discretion.       Burns v. United States, 287 U.S. 216, 222 (1932).

            As a condition of probation, Showalter was prohibited

from incurring new credit charges, opening additional lines of

credit, or negotiating or consummating any financial contracts

without the approval of his probation officer.                        In his brief on

appeal, Showalter agrees that he conducted prohibited transactions

without approval, but he contends that he conducted such business

not   in   his    personal     capacity,      but    instead     as    the   corporate

secretary of Universal General Corporation (“UGC”).                      However, the

conditions of his probation did not include an exception for

transactions on behalf of third parties. In addition, the evidence

was   sufficient        to    show    that    UGC    was   essentially       a   shell

corporation.


                                        - 2 -
          Accordingly, we find that the district court did not

abuse its discretion by revoking Showalter’s probation.   Thus, we

affirm.   We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -